DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on March 24, 2021 is acknowledged.
Claims 1-6 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, 11, 13, 14, 15 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dervaux et al. US 2018/0142576.
Dervaux discloses a build support for a gas turbine engine (10), comprising: a stand (34); and a yoke (32 and 33) supported by the stand (via articulation means 40) and rotatable between an upright orientation (Fig. 8) and a horizontal orientation (Fig. 7), the yoke having an inner wall (31) spaced apart from an outer wall (outer section of 32) and first and second side walls (Front and back walls connecting inner wall to outer wall, see Fig. 3) extending between the inner and outer walls, a mounting plane (imaginary plane that extends through the walls of the yoke) of the yoke extending through the inner and outer walls and positioned between the first and second side walls, the yoke having engine attachments (36, 38) spaced apart along the inner wall and lying in the mounting plane.

    PNG
    media_image1.png
    454
    505
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    242
    340
    media_image2.png
    Greyscale

As for claim 8, Dervaux discloses wherein the mounting plane is parallel to one or both of the first and second side walls (Fig. 3).  The mounting plane is an imaginary plane that extends between the first and second side walls and the inner and outer walls to define an area for mounting the turbine within the yoke.
As for claim 11, Dervaux discloses wherein the engine attachments (36, 38) have a first end fixedly mounted to the inner wall (see Fig. 3) of the yoke and a second end fixedly mountable to the gas turbine engine (10, housing 16 mounted fixedly at 14 and 20), the engine attachments extending between the first and second ends and an entirety of the engine attachments (36, 38) lying in the mounting plane (see Fig. 3).
As for claim 13, Dervaux discloses wherein the stand (34) is displaceable along a floor surface (via rolling means 46).
As for claim 14, Dervaux discloses wherein the yoke has a curved segment (33) extending between ends thereof, and straight segments (32) each extending form one of the ends of the curved segments (Fig. 8).
As for claim 15, Dervaux discloses wherein the engine attachments (38) are spaced apart along the inner wall of the curved segment.
As for claim 21, Dervaux discloses wherein the yoke has an arcuate body (32 and 33, U-shaped, ¶0073) mountable to the stand and rotatable (via 40) between the upright orientation and the horizontal orientation, the arcuate body having the inner wall spaced apart from the outer wall and the first and second side walls extending between the inner and outer walls (Fig. 8).
Allowable Subject Matter
Claims 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boulanger et al. US 9309008 and Tayama US 9597758 relevant to work support apparatus
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723